Citation Nr: 0812116	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  06-13 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from November 
1968 to October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005, rating decision of the 
Department of Veterans Affairs (VA), Cleveland, Ohio, 
Regional Office (RO), that denied the claims of entitlement 
to service connection for bilateral hearing loss and 
entitlement to service connection for tinnitus.  

In January 2008, the veteran testified at a travel Board 
hearing at the RO before the undersigned Veterans' Law Judge.  
The transcript of that hearing has been associated with the 
claims file, and the case is now ready for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA audiometric examination dated in January 2005 document 
complaints and diagnoses of bilateral hearing loss and 
tinnitus.  The veteran's statements regarding his exposure to 
acoustic trauma in service have been deemed credible.  Such 
exposure could, at least conceivably, be related to the 
current hearing disorders at issue.  The veteran has not been 
afforded a VA examination for the purpose of obtaining an 
opinion as to the origin of these disabilities.  

VA's duty to assist the claimant while developing his claims 
includes obtaining a medical opinion whenever such an opinion 
is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d) (West 2002). 38 C.F.R. § 3.159(c)(4) 
(2007).  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiometric examination to determine 
whether bilateral hearing loss and 
tinnitus, if found, bears any 
relationship to service, including the 
veteran's exposure to acoustic trauma in 
service.  The claims file must be made 
available to and pertinent documents 
therein reviewed by the examiner in 
connection with the examination.  Any 
further indicated special tests and 
studies should be conducted.

The examiner must address the 
following medical question for each of 
the disorders at issue:
Is it at least as likely as not (at 
least a 50 percent probability) that 
bilateral hearing loss and/or 
tinnitus, if found, is related by 
etiology to service on any basis?
A complete rationale for any opinions 
expressed should be provided.

2.  Thereafter, review the claims file to 
ensure that all of the foregoing 
requested development has been completed, 
and pursue any development required by 
the record at hand, including further 
medical examination.  In particular, 
review the requested examination report 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, 
implement corrective procedures.  

3.  Thereafter, readjudicate the 
veteran's claims of entitlement to 
service connection for bilateral hearing 
loss and entitlement to service 
connection for tinnitus again review the 
veteran's claim.  If any benefit sought 
on appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.
 
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims for service connection and result 
in a denial.  38 C.F.R. § 3.655 (2007).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



